Case 7:21-cv-00245-VB Document 37 Filed 04/01/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---- -- ----X
SOLOMON ROSENBERG,
Plaintiff,

 

 

Vv.
ORDER
TRANS UNION, LLC; EXPERIAN :
INFORMATION SOLUTIONS, INC.; EQUIFAX: 21 CV 245 (VB)
INFORMATION SERVICES, LLC; and :
TOYOTA MOTOR CREDIT CORPORATION,
Defendants,

On January 12, 2021, plaintiff commenced the instant action against defendants Trans
Union, LLC, Experian Information Solutions, Inc., Equifax Information Services, LLC, and
Toyota Motor Credit Corporation (“Toyota”). (Doc. #1).

On January 13, 2021, the Clerk of Court issued summonses as to all defendants. (Docs.
##7-10). On February 13, 2021, plaintiff filed to the docket proof of service as to Toyota,
indicating Toyota was served on January 20, 2021. Accordingly, Toyota had until February 10,
2021 to respond to the complaint. See Fed. R. Civ. P. 12(a)(1)(A)().

On January 27, 2021, counsel entered an appearance on behalf of Toyota. (Doc. #13).
On February 8, 2021, the Court granted counsel’s request to extend Toyota’s time to respond to
the complaint to March 12, 2021. (Doc. #21)

On March 2, 2021, plaintiff filed an amended complaint. (Doc. #30). The docket
indicates notice was electronically mailed to counsel for Toyota. Accordingly, Toyota had until
March 23, 2021, to respond to the amended complaint. See Fed. R. Civ. P. 12(a)(1)(A)(@)

To date, Toyota has not responded to either the original complaint or plaintiff’s amended
complaint.

Accordingly, provided that Toyota remains in default, plaintiff is ORDERED to seek a
certificate of default as to Toyota by April 15, 2021, and thereafter to move, by order to show
cause and in accordance with the Court’s Individual Practices, for default judgment against
Toyota by April 29, 2021. If plaintiff fails to satisfy either deadline, the Court may dismiss

 
Case 7:21-cv-00245-VB Document 37 Filed 04/01/21 Page 2 of 2

the case without prejudice for failure to prosecute or failure to comply with court orders.

Fed. R. Civ. P. 41(b).

Dated: April 1, 2021
White Plains, NY
SO ORDERED:

Yul

Vincent L. Briccetti
United States District Judge

 

 

 
